                                                                                          FILED
                                                                                 2018 Nov-02 AM 11:36
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA


EDUCATION CORPORATION OF
AMERICA, et al.,

                   Plaintiffs,
v.                                               Civ. No.18-cv-01698-AKK

U.S. DEPARTMENT OF EDUCATION, et
al.,

                   Defendants.

        UNITED STATES’ SUPPLEMENTAL MEMORANDUM IN
            OPPOSITION TO PLAINTIFFS’ MOTION FOR
     APPOINTMENT OF A RECEIVER AND FOR INJUNCTIVE RELIEF

       The three court orders provided by Plaintiffs following the October 29, 2018

hearing on their Emergency Motion for the Appointment of a Receiver and Entry of

a Temporary Restraining Order and Preliminary Injunction (ECF No. 2)

(“Motion”) further underscore the inappropriateness of their requested relief.

Accordingly, as authorized by the Court, the United States Department of

Education (with defendant Secretary of Education Betsy DeVos acting in her

official capacity, “Education”) respectfully submits this supplemental

memorandum in opposition to the Motion.

       First, Huntington National Bank v. St. Catharine College, Inc., No. 16-CV-

00465, ECF No. 12 (W.D. Ky. July 26, 2016) (order appointing receiver) (St.

Catharine), does not support appointing a receiver here. In St. Catharine, a trustee
for secured bondholder debt brought a breach of contract claim and sought a

receiver for St. Catharine College after the college defaulted on its loan

obligations. See St. Catharine, ECF No. 1 (complaint), at ¶¶ 1-2, 29, 39, 42.

While St. Catharine College had previously received funds under Title IV of the

Higher Education Act, by the time the trustee requested a receiver, the school had

already announced its closure. The school became ineligible for Title IV funding

as a result of its closure pursuant to 34 C.F.R. § 600.40(a)(1)(iii). See St.

Catharine, ECF No. 4-1 (motion to appoint receiver), at 5-6, 9. The trustee

contended that a receiver was necessary to protect its interest in the collateral as

the business liquidated. Id. at 10.

       Here, by contrast, the request for a receiver comes not from a creditor with a

claim arising from a default, but from Plaintiffs who seek a receiver for themselves.

Additionally, unlike Plaintiffs here, St. Catharine was essentially a husk at the time

of the trustee’s receivership request—a collection of “physical assets [that were]

likely to deteriorate through lack of use and upkeep.” St. Catharine, ECF No. 4-1,

at 10. Finally, the substantive breach of contract claims in St. Catharine bore a

direct relationship to the receivership remedy, but here Plaintiffs’ declaratory

judgment demand (seeking a construction of the Higher Education Act) lacks a

relationship to its receivership request.1


1
  Plaintiffs have cited no case in which an entity sought a receiver over its own property in
federal court. At the hearing, Plaintiffs described state receiverships over higher education
                                                  2
       Similarly, the other two court orders that Plaintiffs offer—neither of which

involve a higher education institution—provide no support for the relief they seek

here. These two orders only demonstrate that courts have granted such equitable

remedies in the prototypical receivership case where a secured creditor seeks a

receiver to protect its collateral after a borrower defaults. See BOKF v. Decatur

ALF Grp., LLC, No. 17-CV-2141, Order Appointing Receiver and Granting

Injunctive Relief, ECF No. 30 (N.D. Ala. Jan. 23, 2018) (appointing receiver and

granting injunctive relief in order to protect bondholders’ rights to collateral after a

payment default); BOKF v. Cullman ALF Grp. LLC, No. 18-CV-2140, Order

Appointing Receiver and Granting Injunctive Relief, ECF No. 18 (N.D. Ala. Jan.

1, 2018) (same).

                                        CONCLUSION

       For the foregoing reasons and those set forth in the Opposition or stated by

undersigned counsel at the hearing on the Motion, the Court should deny the

Motion and dismiss this case.



institutions, such as Vatterott College’s Missouri receivership. However, some states’
receivership statutes, such as Missouri’s, provide a freestanding receivership cause of action.
See, e.g., Missouri Commercial Receivership Act, Mo. Ann. Stat. § 515.510(6) (“The
appointment of a receiver is not required to be relief ancillary or in addition to any other claim,
and may be sought as an independent claim and remedy.”). By contrast, under federal law,
receivers may be appointed only as an ancillary remedy. Nat’l P’ship Inv. Corp. v. Nat’l Hous.
Dev. Corp., 153 F.3d 1289, 1291 (11th Cir. 1998); see also U.S. Opp. to the Motion (ECF No.
19) (“Opposition”) at 23-24 (citing additional authorities). Accordingly, Plaintiffs’ claim that
state receiverships of higher education institutions provide support for their proposed federal
receivership lacks merit.
                                                  3
Dated: November 2, 2018             Respectfully Submitted,

JOSEPH H. HUNT                      /s/Danielle A. Pham
Assistant Attorney General          RUTH A. HARVEY
                                    KIRK T. MANHARDT
LANE H. WOODKE                      LLOYD H. RANDOLPH
ED RAGLAND                          DANIELLE A. PHAM
MARGARET MARSHALL                   (California Bar No. 269915)
Assistant United States Attorneys   JONATHAN E. JACOBSON
                                    Civil Division
                                    United States Department of Justice
                                    P.O. Box 875, Ben Franklin Station
                                    Washington, DC 20044-0875
                                    Telephone: (202) 514-7451
                                    Email: danielle.pham@usdoj.gov

                                    Attorneys for the United States




                                    4
                            CERTIFICATE OF SERVICE

      I hereby certify that on November 2, 2018, a true and correct copy of the

foregoing was served on plaintiffs via their counsel of record through the Court’s

Electronic Case Filing (ECF) system.



                                       /s/ Danielle A. Pham
                                       Danielle A. Pham




                                         5
